DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered. 

Response to Amendments and Arguments
Regarding twice rejections under 35 U.S.C. §102, applicant amended independent claims 1, 10 and 18 by adding new limitations based on the descriptions (Spec. [0095]). 

After performing an update search, the examiner discovered a reference (Hershey, US PG Pub. 2014/0153742). Hershey discloses determining if a segment of speech is an overlapped speech and performing different processing steps based on 

 The examiner and applicant’s representative (Bradley A. Forrest, Reg. 30,837) discussed the Hershey reference. The examiner suggested further clarifying the claimed “neural network model” based on a description in the specification ([0081]). Mr. Forrest consulted with his client and sent a proposed amendment. The examiner agreed the proposed amendment would be sufficient to distinguish with prior art of the record. Mr. Forrest authorized the examiner to enter the proposed amendment. The rejections under §102 and 103 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bradley A. Forrest (Reg. 30,837) on 05/24/2021

Please replace all prior versions, and listing of claims in the application with the listing of claims below:
 
1.	(Currently Amended) A computer implemented method comprising:	receiving audio signals representative of speech via multiple audio streams transmitted 
	detecting no overlapped speech during a second period of time during the meeting;	performing for the first period of time, via a neural network model, continuous speech separation for one or more of the received audio signals having overlapped speech in response to detecting the overlapped speech, wherein the neural network model comprises a local observer comprising a set of stacked attention layers that map each audio signal into a representation;	providing the separated speech on a fixed number of separate output audio channels; and
	

2.	(Original)   The method of claim 1 wherein performing continuous speech separation is performed by the neural network model trained using permutation invariant training.

3.	(Original)    The method of claim 2 wherein the neural network model is configured to receive a varying number of inputs to support a dynamic change in a number of audio signals and locations of distributed devices during a meeting between multiple users.

4.	(Original)    The method of claim 1 wherein the multiple devices capture the audio signals during an ad-hoc meeting.

5.	(Original)    The method of claim 1 wherein the audio signals are received at a meeting server coupled to the distributed devices via a network.

6.	(Original)    The method of claim 1 and further comprising generating a transcript based on the separate audio channels.

7.	(Original)    The method of claim 6 and further comprising including speaker attribution in the generated transcript.



9.	(Original)    The method of claim 1 wherein at least two of the audio streams are provided by an ambient capture device having an array of microphones in fixed positions.

10.	(Currently Amended) A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, the operations comprising:	receiving audio signals representative of speech via multiple audio streams transmitted from corresponding multiple distributed devices;	detecting overlapped speech during a first period of time during a meeting;
	detecting no overlapped speech during a second period of time during the meeting;	performing for the first period of time, via a neural network model, continuous speech separation for one or more of the received audio signals having overlapped speech in response to detecting the overlapped speech, wherein the neural network model comprises a local observer comprising a set of stacked attention layers that map each audio signal into a representation;	providing the separated speech on a fixed number of separate output audio channels; and
	

11.	(Original)   The device of claim 10 wherein performing continuous speech separation is performed by a neural network model trained using permutation invariant training.

12.	(Original)    The device of claim 11 wherein the neural network model is configured to receive a varying number of inputs to support a dynamic change in a number of audio signals and locations of distributed devices during a meeting between multiple users.

13.	(Original)    The device of claim 10 wherein the multiple distributed devices comprise wireless devices associated with speakers in a meeting.



15.	(Original)    The device of claim 10 and further comprising generating a speaker attributed transcript based on the separate audio channels.

16.	(Original)    The device of claim 15 and further comprising sending the transcript to one or more of the distributed devices.

17.	(Original)    The device of claim 10 wherein at least two of the audio streams are provided by an ambient capture device having an array of microphones in fixed positions.

18.	(Currently Amended) A device comprising:	a processor; and	a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising:	receiving audio signals representative of speech via multiple audio streams transmitted from corresponding multiple distributed devices;	detecting overlapped speech during a first period of time during a meeting;
	detecting no overlapped speech during a second period of time during the meeting;	performing for the first period of time, via a neural network model, continuous speech separation for one or more of the received audio signals having overlapped speech in response to detecting the overlapped speech, wherein the neural network model comprises a local observer comprising a set of stacked attention layers that map each audio signal into a representation;	providing the separated speech on a fixed number of separate output audio channels; and
	

19.	(Original)    The device of claim 18 wherein performing continuous speech separation is performed by a neural network model trained using permutation invariant training and wherein the neural network model is configured to receive a varying number of inputs to support a 

20.	(Original)  The device of claim 18 wherein the audio signals are received at a meeting server coupled to the distributed devices via a network, and wherein the meeting server performs addition operations comprising:	generating a speaker attributed transcript based on the separate audio channels; and	sending the transcript to one or more of the distributed devices.



Allowable Subject Matter
Claims 1-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659